SOMEBYILLE, J.
This is an application, filed in the Probate Court of Dallas county by Mrs. Clara H. Williams, claiming dower in the lands of her late husband, M. J. Wil*406liams. It is defended on the ground that the petitioner had received the proceeds of a life policy of insurance for $10,000, on the life of her said husband, taken out by him during cov-erture for her benefit. It is claimed that this was her statutory separate estate, and that it was equal to, or greater in value than her dower interest and distributive share in her husband’s estate; and that, for this reason, she is barred of her dower under the provisions of sections 2715 and 2716 of the Code of 1876, or, as they then stood, sections 2880-81 of the Revised Code of 1867.
The main question presented for decision is, whether this policy was the statutory separate estate of the wife.
It was taken out in her name as sole beneficiary, and it was, therefore, her property, the title vesting in her at the time the policy was issued and delivered.—Drake v. Stone, et al. 58 Ala. 138; Continental Ins. Co. v. Webb, Adm’r, 54 Ala. 688; Bliss on Life Ins. § 317.
There are no words used anywhere indicating an intention to exclude the marital rights of the husband, so as to impress upon this property the characteristic features of an equitable separate estate. The fact that the wife’s right of enjoyment is postponed, by the very terms of the policy, until the husband’s death, in no manner affects the question. We do not, therefore, think the proposition can be successfully maintained, that the policy in question was an equitable separate estate, as opposed to one created by statute.—Short v. Battle, 52 Ala. 456; Cannon v. Turner, 32 Ala. 483.
It not being the former, it must, of necessity, be the latter, whether acquired by gift, grant, inheritance, devise, or other manner.—Const. 1875, Art. 10, § 6; Code, 1876, § 2705.
This case does not come within the operation of McMillan, Adm'r, v. Peacock, 57 Ala. 127. The principle announced there is to be confined to cases where a conveyance is made by the husband directly to the wife, and does no: embrace those where the title to property is derived immediately from a third person.
Affirmed.